DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Kunz and Livanos fail to disclose
         1. A communication method, comprising: receiving, by an access and mobility management function network device in a first Public Land Mobile Network (PLMN), updated subscribed network slice selection assistance information of a terminal device from a data management network device; obtaining, by the access and mobility management function network device based on the updated subscribed network slice selection assistance information, first configured network slice selection assistance information of the terminal device, wherein the first configured network slice selection assistance information is associated with the first PLMN; and sending, by the access and mobility management function network device, the first configured network slice selection assistance information and indication information to the terminal device, wherein the indication information is for deletion of second configured network slice selection assistance information associated with at least one second PLMN other than the first PLMN at the terminal device.
        10. An access and mobility management function network device in a first Public Land Mobile Network (PLMN), the access and mobility management function network device comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the access and mobility management function network device to: receive, from a data management network device, updated subscribed network slice selection assistance information of a terminal device; obtain, based on the updated subscribed network slice selection assistance information, first configured network slice selection assistance information of the terminal device, wherein the first configured network slice selection assistance information is associated with the first PLMN; and send the first configured network slice selection assistance information and indication information to the terminal device, 5Atty. Docket: 4657-83301 (85767877US18) wherein the indication information is for deletion of second configured network slice selection assistance information associated with at least one second PLMN other than the first PLMN at the terminal device.
     16.  A communication method, comprising: receiving, by a terminal device from an access and mobility management function network device in a first Public Land Mobile Network (PLMN), first configured network slice selection assistance information of the terminal device and indication information, wherein the first configured network slice selection assistance information is associated with the first PLMN; deleting, by the terminal device according to the indication information, second configured network slice selection assistance information associated with at least one second PLMN other than the first PLMN; and 7Atty. Docket: 4657-83301 (85767877US18) replacing, by the terminal device, stored third configured network slice selection assistance information with the first configured network slice selection assistance information, wherein the stored third configured network slice selection assistance information is associated with the first PLMN.
      20. A communications apparatus, comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the communications apparatus to: 8Atty. Docket: 4657-83301 (85767877US18) receive, from an access and mobility management function network device in a first Public Land Mobile Network (PLMN), first configured network slice selection assistance information of a terminal device and indication information, wherein the first configured network slice selection assistance information is associated with the first PLMN; delete, according to the indication information, second configured network slice selection assistance information associated with at least one second PLMN other than the first PLMN; and replace stored third configured network slice selection assistance information associated with the first configured network slice selection assistance information, wherein the third configured network slice selection assistance information is associated with the first PLMN.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416